DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62513877, filed 06/01/2017. 
Status of Claims
	Claims 1-4 and 7-22 are pending.
	Claims 5 and 6 have been cancelled.

Election/Restrictions
Applicant elected Invention Species 14 (Figures 20A-Q) and Sub-Species G (Figures 27A-Q) with traverse on 06/29/2018.

Information Disclosure Statement
The Information Disclosure Statements filed on 05/12/2022 and 01/05/2022 have been considered by the examiner.

Specification
The disclosure remains objected to because on page 1 of the specification [0003] states that all publications and applications mentioned are incorporated to the same extend as if they were “specifically and individually incorporated by reference”. The specification is objected to because the sentence does not clearly identify the documents to be incorporated by reference as required by 37 CFR 1.57(c). This general incorporation by reference statement can result in a failure by the public to recognize the incorporation by reference of the materials because the statement is separated from the materials (publications and patent applications) to be incorporated. The use of the term “mentioned” in this sentence is a “mere reference” and does not amount to incorporation by reference. See MPEP 608.01 (p)(1) and 37 CFR 1.57(h). Furthermore, the clause “to the same extent as if each individual publication or patent application was specifically and individually indicated to be incorporated” is an admission that the references mentioned in the specification were not specifically and individually identified to be incorporated by reference.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The 112 rejections of claims 6, 7, and 11 have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-22 is/are rejected under 35 U.S.C. 102(A)(1)&(2) as being anticipated by Granada et al (Granada) US 2016/0158000 A1.
	Granada discloses the same invention being a self-expanding prosthetic mitral valve comprising an anchor assembly (Figures 4-9)  comprising a flared atrial anchor (bottom of figures 4-9), an ventricular portion (top of figures 4-9) comprising a plurality of engagement hooks/barbs extending from cell apexes (shown best as the curved projections at the top of Figure 2), and a central portion (between the atrial and ventricular portions), an annular strut frame (Figure 20) positionable and attachable within the anchor assembly, and a plurality of replacement leaflets 20a/b/c attached thereto.  
In regards to the first and second outer diameters defined by the 2 sets of cells.  It is noted that cells are located in tapered portions of stents which are well known to have a variety of diameters along their length.  With this in mind the diameters as claimed can be broadly identified within prior art to meet the claimed parameters.  Both the atrial and ventricular anchor/portions of Granada comprise a plurality of diamond shaped cells defining a plurality of diameters. The claims define these diameters as outermost, but it appears the applicant wanted to identify the largest diameters.  However, in this context outermost is much broader than largest.  Specifically, the outermost diameters are considered to be diameters which extend along the outermost or outer surface of the assembly.  Therefore, the smallest diameter of the second set is being interpreted to be smaller than the largest diameter within the first set. 
In regards to claim 14, it is noted that the comparison of quantity of cells is very broad because there is no previous requirements addressing or limiting the number or configuration of cells.  The claims define the location of the 2 sets of cells but don’t require them to be connected or even extend about an entire region or area.  Therefore, the first plurality can be any 2 cells and the second plurality of cells can be any 4 cells which meet the required double figure.
In regards to claim 5, the claimed diameter comparisons are met because each portion has a plurality of diameters which can be identified to read upon the claim in its current form.  Specifically, a smaller inner diameter of the ventricular portion can be compared to a larger outer diameter of the atrial anchor in order to anticipate the claim.
In regards to claims 6 and 7, it is clear from all the figures of Granada that the anchor assembly has an hour glass shape with ends flaring outward from the central most portion.
In regards to claims 8 and 15, all of the assembly and frame portions of Granada are made from diamond shaped cells defined by linear struts and V shaped connectors.
In regards to claims 9 and 16, Granada discloses the frames comprise nitinol and are self-expanding [0038].
In regards to the claim requirements addressing the placement of the valve and the engagement with surrounding tissue, these limitations are being interpreted as intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the valve of Granada is fully capable of being implanted in the claimed manner and configuration.
In regards to claims 20-22, Granada discloses the anchor assembly can comprise two rows (described above) of diamond shaped cells or three (Figure 17).  The versions with 3 rows can be interpreted in the same manner above, but with the addition of a central portion comprising cells which the ventricular and atrial portions flare away from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Granada in view of Hill et al (Hill) US 2010/0036479.  
	Granada discloses the invention substantially as claimed being described above.    However, for the sake of compact prosecution the following combination has been made.  Granada does not disclose the cells of the ventricular portion define largest diameter that is smaller diameter than the largest diameter defined by the cells of the atrial portion.
	Hill teaches the use of mitral valves having larger lower atrial anchor cells than the upper ventricular cells for the purpose of extending past the natural leaflets to the vessel walls to better anchor the heart valve.  Therefore, largest diameter defined by the ventricular cells is smaller than the largest diameter defined by the atrial cells. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the struts defining the cells of the atrial diamond cells of Granada to be longer than the struts defining the cells of the ventricular diamond cells as taught by Hill in order to fully cover the natural leaflets and to provide better attachment to the atrial portion.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. The applicant argues that the objection to the specification regarding the incorporation by reference should be withdrawn because the statement is clear and each time an application is listed it already indicates that the application is incorporated by reference.  This is not persuasive because as explained previously this is a general incorporation by reference statement that can result in a failure by the public to recognize the incorporation by reference of the materials because the statement is separated from the materials (publications and patent applications) to be incorporated. The use of the term “mentioned” in this sentence is a “mere reference” and does not amount to incorporation by reference. See MPEP 608.01 (p)(1) and 37 CFR 1.57(h). Furthermore, the clause “to the same extent as if each individual publication or patent application was specifically and individually indicated to be incorporated” is an admission that the references mentioned in the specification were not specifically and individually identified to be incorporated by reference.  Finally, if the applicant already addresses each application individually, which is the proper approach, then there is no need for this vague generalized statement.
In regards to the art rejection the applicant argues that the previous broad interpretation used by the examiner to address the widths no longer applies to the recitation requiring the different sized outer most diameters.  This is not persuasive because as explained above outer most is broadly interpreted to require the diameter to be present on the outer surface of the anchor member which is the outer most portion.  Accordingly, there are still a plurality of diameters within the structure of Granada which read upon this recitation.  However, in order to advance prosecution, the examiner has provided additional teachings of Hill, who teaches its old and known to provide longer struts forming larger diamond shaped cells which collectively define a largest diameter within the lower in the atrial anchor.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738